In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00061-CV

SCOTT R. HOYT, Appellant                  §   On Appeal from the 355th District Court

V.                                        §   of Hood County (C2019150)

                                          §   July 15, 2021

HARBOR LAKES HOMEOWNERS                   §   Memorandum Opinion by Justice Womack
ASSOCIATION, Appellee

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s summary judgment. It is ordered that the

summary judgment of the trial court is affirmed in part and reversed in part. We

reverse that portion of the trial court’s summary judgment regarding the declaration

that the appellee Harbor Lakes Homeowners Association has no duty to clear the

debris and that the responsibility falls entirely on appellant Scott R. Hoyt, and we

remand this case to the trial court for further proceedings consistent with this

opinion. We affirm all other aspects of the trial court’s summary judgment.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack